DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 153-161 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly submitted claims are patentably distinct species that are independent or distinct because each species of the newly submitted claims have mutually exclusive characteristics and there is a search and/or examination burden for said patentably distinct species as set forth, i.e. there is a structural and/or methodical difference between the species of the newly submitted claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 153-161 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
AND…
Claims 2-5 & 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 1, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-8 & 10-12  is/are rejected under 35 U.S.C. 102(Gordon et al. (US 2015/0073247) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gordon et al. (US 2015/0073247) in view Foster et al. (US 2013/0245710).


Gordon et al. discloses,

1.  An implantable medical device (e.g., element 10) comprising: a first housing portion to sealingly contain a circuitry (e.g., via the disclosed circuit case 20); and a second housing portion to sealingly contain a power element (e.g., via the disclosed battery case 18) to supply power to the circuitry {e.g., [0028]-[0030] & (Figs 2-3)}, wherein the second housing portion is removably connectable relative to the first housing portion (e.g., via the disclosed feedthrough assembly-design, in which the circuit case and battery case are separately formed and coupled in an end-to-end configuration (e.g., [0028]-[0030]).

6. The implantable medical device of claim 1, comprising: a first coupling element associated with at least one of the circuitry and the power element to selectively operably couple the power element relative to the circuitry (e.g., via the disclosed first and second feedthroughs 38, 40) {e.g., [0037]-[0038] & (Fig 3)}.  



8. The implantable medical device of claim 7 wherein the first housing portion is at least mechanically connectable to the second housing portion via the first coupling element, and wherein an exterior wall of the power element defines the second housing portion (e.g., [0028]-[0030] & [0037]-[0038]).


10. The implantable medical device of claim 8, wherein the exterior wall is directly exposable to tissue [e.g., 0027].

11. The implantable medical device of claim 8, wherein at least a portion of the exterior wall defines an electrode (e.g., element 26) of a stimulation electrode array (e.g., [0031]-[0034]).

12. The implantable medical device of claim 6, wherein first coupling element comprises a first portion removably, slidably insertable relative to a second portion to both electrically and mechanically connect the power element and the circuitry element relative to each other {e.g., [0037]-[0038] & (Fig 3)}.

	In the alternative, Gordon et al. discloses the claimed invention having a hermetically sealed implantable medical device having separately attached battery case (e.g., element 18) and circuity case (e.g., element 20), reading on the claimed first and second housing portions connectable relative to one another except wherein said first and second housings are explicitly removabl6y connectable relative to one another.  Foster et al. teaches that it is known to use an hermetically-sealed, implantable medical .  

Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive. The examiner argues the following point(s) in which the examiner provides a reason(s) as to why the arguments are not persuasive:
The applicant argues that the primary reference, Gordon et al., fails to disclose, suggest and/or teach that the battery case is removably connectable relative to the circuit case, since the shells as disclosed by Gordon et al. are coupled to form hermetically sealed housing.
The examiner disagrees and further points out that Gordon et al. discloses that the battery case and circuit case are connectable via the disclosed feedthrough assembly-design, in which the circuit case and battery case are separately formed and coupled in an end-to-end configuration (e.g., [0028]-[0030]).  The examiner also notes that the secondary reference, Foster et al., shows that it is well known to use a hermetically-sealed implantable medical device that can be designed to have detachable housings.
Applicant’s arguments, filed January 4, 2022, with respect to the objections of the specification have been fully considered and are persuasive and have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792